Citation Nr: 0105788	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA loan guaranty indebtedness in the amount of $19,234.50 
plus interest.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the RO in St. 
Petersburg, Florida.  Thereafter, the case was eventually 
transferred to the RO in Togus, Maine. 


REMAND

A review of the claims file shows that in conjunction with 
the veteran's claim, he was afforded a personal hearing 
before a hearing officer at the Togus RO.  According to a 
July 1999 Report of Contact generated several days later, a 
VA finance department representative discovered that the 
hearing had been conducted without benefit of the claims 
file, or for that matter, the Board notes, the loan guaranty 
file.  This person attempted to contact the appropriate VA 
personnel to correct this situation so that the veteran would 
not be penalized in anyway for VA error.  The veteran was not 
apprised of the situation.  Apparently, the attempts to 
contact appropriate VA personnel were futile and the case was 
sent to the Board.  The loan guaranty file was not sent to 
the Board and is not associated with the claims file.  

The Board notes that in light of the foregoing, and to ensure 
that the veteran is afforded every consideration with respect 
to the issue on appeal, the RO should contact the veteran and 
inform him of the circumstances surrounding his July 1999 
personal hearing and should offer him an opportunity to have 
another personal hearing.  If the veteran does not want 
another personal hearing or if, following another hearing, 
the denial of his claim is confirmed and continued, the 
claims file, along with the loan guaranty file, should be 
returned to the Board.

Accordingly, this matter is hereby REMANDED to the RO 
following ded for the following action:

1.  The RO should obtain the veteran's 
loan guaranty file and associate it with 
the veteran's claims file.  

2.  The RO should contact the veteran and 
inform him of the circumstances 
surrounding his July 1999 personal 
hearing and should offer him an 
opportunity to have another personal 
hearing.  If the veteran indicates that 
he does want another personal hearing, he 
should be scheduled for one.  Prior to 
the hearing, the hearing officer should 
have the benefit of reviewing the claims 
file and the loan guarantee file.  

3.  Thereafter, the Committee should 
readjudicate the veteran's claim for 
entitlement to a waiver of the recovery 
of an overpayment of VA loan guaranty 
indebtedness in the amount of $19,234.50 
plus interest, taking into consideration.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claims file is returned, along with 
the loan guaranty file, to the Board.  

4.  If the veteran does not want another 
RO hearing, that fact should be clearly 
noted in the claims file (preferably, in 
a statement signed by the veteran), and 
the claims file and loan guaranty file 
should be returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




